DETAILED ACTION
This office action is in response to applicant's communication filed on 10/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claim 1 is amended.
Claims 3, 6 and 7 are canceled through Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview with Applicant’s representative (Matthew Nigriny, Reg. No. 69753) on November 4, 2021.
Independent claim 1 is amended as follows:
		A method for universal data modeling comprising: in an information processing apparatus comprising at least one computer processor:
		acquiring a data set of a plurality of different data types from a plurality of data sources, the data types including purchased data, earned data, 
		ingesting the data set into a data repository in a plurality of different data formats, the plurality of different data formats comprising structured data, unstructured data, relational data, and non-relational data;
		adapting the ingestion of the data set based on one or more object structure changes in one or more of the plurality of data sources, the adapting comprising detecting one or more data mappings affected by the one or more object structure changes and dynamically generating and executing rewritten code on a data lake that are consistent with the semantics of the object structure changes;
		applying at least one of a plurality of quality control check to the data set for anomaly and error detection, the quality control checks comprising a data population check, a missing value check, and a comparison across the data set;
		assigning a score based on the quality control check that indicates an overall quality of each data domain wherein the score is visualized through a user interface in support of further analysis of the data; enriching the data; and
		performing data analytics on the data to associate some of the data with one of the plurality of customers.

Claims 3, 6 and 7 are canceled.

Allowable Subject Matter
Claims 1-2, 9-13 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward a method for universal data modeling for data sets comprising anonymous and nonanonymous data of types including purchased data, earned data, and owned data, and unstructured data, and adapting data ingestion based on any structural changes in data sources, by dynamically generating and executing rewritten code that are consistent with the semantics of the changes.
 			The most relevant prior arts are Laxmanan (US 2012/0239375 A1), Blackhurst (US 2016/0234322 A1), Cannaliato (US 2016/0026692 A1) and Govrin (US 2014/0297268 A1).
			However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following: “...data types including purchased data, earned data, and owned data, and unstructured data, and each of the data types comprising anonymous and nonanonymous customer data... adapting comprising detecting one or more data mappings affected by the one or more object structure changes and dynamically generating and executing rewritten code on a data lake that are consistent with the semantics of the object structure changes;... performing data analytics on the data to associate some of the data with one of the plurality of customers...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165